Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered May 30, 1991, convicting him of robbery in the first degree, robbery in the second degree, robbery in the third degree, grand larceny in the fourth degree (two counts), and official misconduct (two counts), upon a jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not unfairly marshal the evidence during its charge. The court referred to the evidence to the extent necessary to explain the application of legal principles to the factual issues in the case (see, CPL 300.10 [2]). In addition, the court referred to the defendant’s main contention that the complainant misidentified the defendant (see, People v Ivery, 189 AD2d 895). Considering the charge as a whole, we find that it was proper.
The defendant’s remaining contentions are either without merit or do not require reversal. Pizzuto, J. P., Santucci, Hart and Goldstein, JJ., concur.